PNG
    media_image1.png
    389
    663
    media_image1.png
    Greyscale


This letter is in response to the Petition under 37 C.F.R. § 1.181, filed on February 15, 2022, to request review of the requirement for restriction and species election (election by original presentation) made in the November 17, 2021 Final Office Action.
  
Relief Requested: new non-final office action (withdrawing finality) that clarifies the restriction/election of species or alternatively, a correspondence clarifying the restriction/election and resetting the final office action response time. 

BACKGROUND

A review of the file history shows that this application was filed under 35 U.S.C. § 371 on May 22nd 2020, and contained claims 1-11.   

I. The first Office action, mailed August 5, 2021 examined compound claims 1-11 and raised rejections of the claims under 35 U.SC. 101, 35 U.S.C. 112 (b) and 35 U.S.C. 102(a)(1).  

II. On November 4, 2021, applicants filed a response amending claims 1-11 (to a “medicament” composition) and further adding new claims drawn to two separate methods of treatment; claims 12-22 (method of treatment) and claims 23-24 (method of reducing the risk of occurrence of hematuria), respectively. 

III. On February 9, 2021, a final office action was mailed that addressed amended claims 1-10 on the merits, but withdrew from consideration amended composition claim 11 and newly presented method claims 12-24 relying on “election by original presentation” (pages 2-3) as follows: 


Claims 1-24 are currently pending and are the subject of this office action.

Newly submitted claims 12-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: previously examined claims 1-11 a compound or a medicament comprising a compound, while new claims 12-24 recite a method of treating a disease comprising the administration of the above compound or medicament.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 12-24 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

The following species is currently under examination: vidofludimus as a neutral species (no salt or solvate) since that was the species examined in the previous office action dated 08/05/2021. However, in order to accelerate prosecution, the calcium salt of vidofludimus is also being examined.

The combined claims that read on one or both species are claims 1-10. Claim 11 is further withdrawn since it does not encompass either vidofludimus or vidofludimus calcium salt.

Claims 1-10 are presently under examination as they relate to the following species: vidofludimus or vidofludimus calcium salt.

IV. On February 15, 2022, a petition to review the election by original presentation requiring restriction and election of species was filed by applicant. 

RELEVANT PROVISIONS
MPEP § 1850 Unity of Invention Before the International Searching Authority [R-08.2017]PCT Rule 13 Unity of Invention
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

13.1 Requirement
The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").
The method for determining unity of invention under PCT Rule 13  shall be construed as permitting, in particular, the inclusion of any one of the following combinations of claims of different categories in the same international application

(1) a product and a process specially adapted for the manufacture of said product; or 
(2) a product and process of use of said product; or 
(3) a product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) a process and an apparatus or means specifically designed for carrying out the said process; or 


MPEP §1850 II   

Evidence of Unity of Invention (e.g. lack of a “special technical feature”) under PCT RULE 13.2 can be determined:

“A priori” 
Lack of unity of invention is evident prior to consideration of the claims in relation to the prior art
“A posteriori”
Lack of unity of invention is evident only after taking the prior art into consideration
The prior art demonstrates that the claimed common technical features do not make a “contribution” over the prior art     

MPEP 821.04    Rejoinder [R-10.2019]
The propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) should be considered for rejoinder. Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits.
In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Furthermore, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder. See MPEP § 821.04(b). In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.
Rejoined claims must be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.
The requirement for restriction between the rejoined inventions must be withdrawn. Any claim(s) presented in a continuation or divisional application that are anticipated by, or rendered obvious over, the claims of the parent application may be subject to a double patenting rejection when the restriction requirement is withdrawn in the parent application. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

DISCUSSION 

The petition argues that the “election by original presentation” is legally defective by failing to provide a clear “restriction” and/or “election of species” as follows:

Applicants note that there is no restriction requirement or an election of species requirement in the record of the current application. No requirement was made that Applicants elect either a product or a process for using the product embraced by the original claims.   (Petition page 2).

The petition questions both the merits and the clarity of the “election by original presentation” as follows: 

The constructive election is improper as it is not clear in the record how claims 1-10, 11, and 12-24 are being treated relative to each other with regards to belonging to a common or separate invention. Claim 11 was formally examined and only now is being apparently withdrawn despite its status as a directly dependent claim on “elected” claim 1.

Applicants are entitled to clear identification of what claims belong to what inventive concept. Further applicants are entitled to have all claims drawn to a common inventive concept fully examined in a single application or be given the right to file divisional application(s) to pursue patenting of subject matter which is declared as being directed to a separate and distinct invention.  (Petition page 4). 

 
Upon consideration of the record and petitioner’s arguments, the “election by original presentation” and resultant restriction/election species requirement failed to provide a clear rationale under lack of unity principles which raised a clarity issue.  

Accordingly, applicant’s requested relief for:

 withdrawal of the final rejection and 
 mailing of a Non-Final office action clarifying the restriction/election of species issues

 is hereby granted. 















DECISION


The Petition under 37 CFR § 1.181 is GRANTED. 

Applicant’s requested relief for:

----withdrawal of the final rejection and 

----mailing of a Non-Final office action clarifying the restriction/election of species issues

 is hereby granted. 


The examiner will mail a non-final office action in conformance with this decision.  


Should there be any questions about this decision please contact Bennett Celsa, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0807 or by facsimile sent to the general Office facsimile number, 571-273-8300.



/DANIEL M SULLIVAN/Director, Director, Technology Center 1600